Title: To Thomas Jefferson from James Breckenridge, 28 September 1820
From: Breckenridge, James
To: Jefferson, Thomas

Dear Sir  Fincastle Sep. 28th 1820I must beg you to excuse me for not attending the board of Visitors on Monday next. I am so much afflicted with a pain in the back that the journey, even in a carriage, would be attended with great inconvenience. I will endeavour to visit to University on my way to the assembly when I hope to have the pleasure of seeing you.Yours with sincere friendship & esteemJames Breckenridge